Goolsby, Judge:
This action was brought against James W. Ariail by Brandon E. Ariail and Thomas F. Babb, as guardian ad litem for Patrick Warren Ariail and Rachel Brandon Ariail, the Ariail’s minor children. Mrs. Ariail appeals from the order *488of the family court refusing to grant her a legal separation, custody of the parties’ children, child support, and attorney fees. She also seeks to vacate that portion of the family court’s order that considered the issue of alimony. Mr. Babb appeals the refusal of the family court to rule on the issue of child custody and support. We affirm in part and vacate in part.
1. The family court committed no error in refusing to grant Mrs. Ariail, who remained in the marital home with her husband and children, a legal separation. A “legal separation” is a limited divorce and is sometimes called a divorce a mensa et thoro. See Fisher v. Harrison, 165 Va. 323, 182 S. E. 543, 104 A. L. R. 102 (1935); 27A C. J. S. Divorce § 2 at 33 (1986). An action for a legal separation, or limited divorce, and an action for separate maintenance are not the same. McChesney v. McChesney, 91 N. J. Super. 523, 221 A. (2d) 557 (1966); see Nocher v. Nocher, 268 S. C. 503, 234 S. E. (2d) 884 (1977); 24 Am. Jur. (2d) Divorce and Separation § 4 at 194 (1983). Unlike an action for separate maintenance or alimony, an action for legal separation cannot be maintained in South Carolina in the absence of constitutional or statutory authority. See Machado v. Machado, 220 S. C. 90, 66 S. E. (2d) 629 (1951); Nocher v. Nocher, supra; but cf. Murray v. Murray, 271 S.C. 62, 244 S. E. (2d) 538 (1978) (wherein the Supreme Court, in holding the husband had not condoned his wife’s alleged misconduct by remaining in the marital home, affirmed, as modified, the family court’s granting of a legal separation without discussing the question of whether a legal separation could be awarded in the absence of a constitutional or statutory provision).
Section 20-3-140 of the South Carolina Code of Laws, the statute pursuant to which Mrs. Ariail brought this action and which authorizes the award of alimony in actions for legal separation, does not provide statutory authority for a court to grant a limited divorce any more today than it did before its amendment in 1979. See 61 STAT. Act No. 71 § 4B at 121 (1979); Nocher v. Nocher, supra; cf. 1 R. CHASTAIN, THE LAW OF DOMESTIC RELATIONS IN SOUTH CAROLINA at 49 (1986) (the effect of the 1979 amendment “is unclear” and an action for legal separation “really does not exist as a separate entity from separate support and mainte*489nance”). Neither does Section 20-7-420(2), a statute which confers jurisdiction upon the family court to hear and determine actions for legal separation, provide such authority. See Nocher v. Nocher, supra; cf. S. C. Code of Laws § 14-21-1020(1) (1976), amended by 59 STAT. Act No. 690, Art. III § 2 at 1865 (1976) and 61 STAT. Act No. 71 § 4A at 121 (1979), repealed by 62 STAT. Act No. 71 § 3 at 256 (1981) (conferring upon the family court “all the power and authority and jurisdiction by law vested in the circuit courts ... in actions ... [f]or divorce a vinculo matronii and a mensa et thoro.”).
As was the case when Nocher was decided, there currently is neither a constitutional provision nor a statute that states the grounds for a limited divorce. Without such a constitutional provision or statute, “the cause of action could not be created.” Nocher v. Nocher, 268 S. C. at 510, 234 S. E. (2d) at 887.
2. We find no abuse of discretion in the family court’s failure to award custody of the parties’ minor children to Mrs. Ariail and to award her child support. The issue of child custody is a matter largely within the discretion of the family court. Adams v. Adams, 262 S. C. 85, 202 S. E. (2d) 639 (1974). Both parents are chargeable with the support of their children and may be required to pay a fair and reasonable sum for their support as may be determined by the family court. S. C. Code of Laws § 20-7-40 (1976); see McElrath v. Walker, 285 S. C. 439, 330 S. E. (2d) 313 (Ct. App. 1985).
Here, both parties, as we noted, remained in the marital home and nothing in the record suggests Mr. Ariail was not providing for the support of the parties’ children.
3. We find no abuse of discretion in the family court’s failure to award Mrs. Ariail attorney fees. The question of whether to award attorney fees is one addressed to the sound discretion of the trial court. O’Neill v. O’Neill, 293 S. C. 112, 359 S. E. (2d) 68 (Ct. App. 1987). One factor to be considered in awarding attorney fees is the results of the litigation. Mitchell v. Mitchell, 283 S. C. 87, 320 S. E. (2d) 706 (1984); Garris v. McDuffie, 288 S.C. 637, 344 S. E. (2d) 186 (Ct. App. 1986); 27B C. J. S. Divorce § 353 at 172 (1986).
*490Here, Mrs. Ariail did not prevail on either the issue of legal separation or the issues of child custody and support. Moreover, Mrs. Ariail has not shown she is financially unable to pay expenses necessarily incurred in the prosecution of this suit. See 24 Am. Jur. (2d) Divorce and Separation § 591 at 596 (1983); 27B C. J. S. Divorce § 359 at 179 (1986); cf. Hendrix v. Hendrix, 279 S. C. 415, 308 S. E. (2d) 525 (1983) (an award of attorney fees to a wife held proper in a divorce action where the parties’ incomes were disparate, the wife had no ability to pay, and wife obtained some beneficial results).
4. We vacate so much of the family court’s order that addresses the issue of alimony or separate maintenance. Cf. Gillespie v. Gillespie, 74 Ariz. 1, 242 P. (2d) 837 (1952) (the terms “alimony” and “separate maintenance” are synonymous). Mrs. Ariail expressly withdrew her request for alimony; therefore the issue was not properly before the family court. Cf. 75 Am. Jur. (2d) Trial § 649 at 608 (1974) (a court is not warranted in submitting to a jury an issue raised by the pleadings but abandoned by the party pleading it).
Accordingly, the judgment is
Affirmed in part and vacated in part.
Gardner and Cureton, JJ., concur.